DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-7, 10-14 are pending wherein claims 1 and 10 are in independent form. 
3.	Claims 1, 5, 6, 10, 13 have been amended. In view of amendments, rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
4.	Claims 8, 9, 15 have been cancelled. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20160269955 A1, hereinafter referred to as Lin) in view of Lee et al (KR 20100053000, hereinafter referred to as Lee).
		Re claim 1, Lin teaches a method performed by a first communication device (first network device, 20, Fig. 2) in a wireless communication system (Fig. 2-4, Abstract), the method comprising:
	(i) identifying whether a change event of a packet data convergence protocol (PDCP) version (handover from the second network device to the first network device causes PDCP entity/layer of the second network device to be changed to the PDCP entity/layer of the first network device) occurred (Fig. 2-4, Par 0145, Par 0149, Par 0205-0209);
	(ii) in case that the change event occurred (handover command from the second network device to the first network device), receiving, from a second communication device (second network device), first PDCP data buffered in a second PDCP entity of the second communication device (second network device forwards data to the first network device) and mapping information (protocol sequence number mapping information, ∆SN) between a sequence number (SN) for the first PDCP data (PDCP SN) and an SN for a general packet radio service tunneling protocol (GTP) (GTP-U SN), wherein the SN for the first PDCP data is detached in the first PDCP data (data forwarded from the second network device to the first network device includes network side protocol sequence number (GTP-U SN) and protocol sequence number mapping information, ∆SN. Therefore, PDCP SN is detached/not carried by the data forwarded from the second network device to the first network device) (Fig. 2-4, Fig. 7, Par 0149, Par 0151-0155, Par 0207-0209, Par 0211-0213, Par 0252);
	(iii) receiving, from a terminal (UE), a PDCP status report including acknowledgement/negative- acknowledgement (ACK/NACK) information on the first PDCP data (PDCP SN/bitmap received from the UE indicating successfully/not successfully received packets from the second network device); (Fig. 2-4, Fig. 7, Par 0163-0172, Par 0207-0209, Par 0211-0215, Par 0264-0269);
	(iv) identifying the second PDCP data (PDCP data not successfully received by the UE from the second network device/data received from the second network device that needs to be resent to the user equipment) among the first PDCP data (data forwarded from second network device) based on the PDCP status report (PDCP SN/bitmap from the UE) and the mapping information (protocol sequence number mapping information, ∆SN) (Fig. 2-4, Fig. 7, Par 0163-0172, Par 0207-0209, Par 0211-0215, Par 0264-0269);
	(v) allocating an SN for the second PDCP data (determining SN for the unsuccessfully received data packets/determining SN for the data packet needs to be sent to the UE) (Fig. 2-4, Fig. 7, Par 0163-0172, Par 0207-0209, Par 0211-0215, Par 0264-0269); and
	(vi) transmitting, to the terminal, the second PDCP data (retransmitting the unsuccessfully received data packets/transmitting the data packet that needs to be sent to the UE) (Fig. 2-4, Fig. 7, Par 0163-0172, Par 0207-0209, Par 0211-0215, Par 0264-0269).
		Lin does not explicitly disclose that
	(vii) a downlink transmission from a PDCP layer of the second communication device to an RLC layer of the second communication device is stopped in case that the change event occurred;
	(viii) the second PDCP data includes at least one PDCP PDU that has not been transmitted to the RLC layer of the second communication device in case that the at least one PDCP PDU exists; 
		Re components (vii)-(viii), Lee teaches that 
	(vii) a downlink transmission from a PDCP layer of the second communication device to an RLC layer of the second communication device is stopped in case that the change event occurred (in case of handover, PDCP SDUs in the source eNB are not transferred to the RLC layer and forwarded to the target eNB, Fig. 5, Fig. 9) (Fig. 4-6, Fig. 9, Pg. 4, Line 15-37, Pg. 5, Line 1-38, Pg. 6, Line 26-41, Pg. 7, Line 1-5);
	(viii) the second PDCP data includes at least one PDCP PDU (PDCP SDU 3, 4, Fig. 5, Fig. 9) that has not been transmitted to the RLC layer of the second communication device (PDCP SDUs (i.e. PDCP SDU 3, 4, Fig. 5, Fig. 9) not transmitted to the RLC layer of the source eNB) in case that the at least one PDCP PDU exists (in case of handover, PDCP SDUs (i.e. PDCP SDU 3, 4, Fig. 5, Fig. 9) in the source eNB are not transferred to the RLC layer and forwarded to the target eNB, Fig. 5, Fig. 9) (Fig. 4-6, Fig. 9, Pg. 4, Line 34-43, Pg. 5, Line 1-38, Pg. 6, Line 26-41, Pg. 7, Line 1-5).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step that (vii) a downlink transmission from a PDCP layer of the second communication device to an RLC layer of the second communication device is stopped in case that the change event occurred; (viii) the second PDCP data includes at least one PDCP PDU that has not been transmitted to the RLC layer of the second communication device in case that the at least one PDCP PDU exists, as taught by Lee for the purpose of forwarding data by a source eNB during handover to reduce the complexity and waiting time for rearranging the forwarded data at a target eNB, as taught by Lee (Pg. 2, Line 35-39).
		Claim 10 recites a first communication device to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
8.	Claims 2, 3, 5-7, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Lee as applied to claims 1 and 10 above and further in view of Zhang et al (US 20200305225 A1, hereinafter referred to as Zhang).
		Re claim 2, Lin does not explicitly disclose to determine the second PDCP data by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode); and determining the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second AM mode.
		Zhang teaches to determine the second PDCP data (retransmission of LTE data/5G data) by excluding data for which an ACK is sequentially received through a radio link control RLC automatic repeat request (ARQ) from the first PDCP data (first missing PCLC SDU indicates the successful reception of data before the first missing PCLC SDU) in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode) (RLC acknowledgement mode) (data that are received successfully are not retransmitted and data that are not received successfully are retransmitted. Therefore, retransmission excludes successfully transmitted data); and determining the second PDCP data (new LTE/5G data transmission after handover) by excluding the first PDCP data (all the data transmitted before handover) in case that the data transmission mode is a second AM mode (RLC acknowledgement mode acknowledging successful retransmission) (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to determine the second PDCP data by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode); and determining the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second AM mode, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claim 3, Lin does not explicitly disclose to receive, from the second communication device, information indicating that a buffer of a radio link control (RLC) entity is in an empty state in case that a data transmission mode of the first communication device is a third AM mode; and determining the second PDCP data by excluding the first PDCP data in response to the information.
		Zhang teaches to receive, from the second communication device, information indicating that a buffer of a radio link control (RLC) entity is in an empty state (after handover from 5G eNB to LTE eNB, 5G eNB sends the buffered data to the LTE eNB and this forwarding of data from 5G eNB to LTE eNB makes the 5G eNB buffer empty. Similarly, after LTE to 5G handover, LTE eNB makes LTE buffer empty by forwarding stored data to the 5G eNB) in case that a data transmission mode of the first communication device is a third AM mode (RLC acknowledgement mode); and determining the second PDCP data by excluding the first PDCP data in response to the information (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to receive, from the second communication device, information indicating that a buffer of a radio link control (RLC) entity is in an empty state in case that a data transmission mode of the first communication device is a third AM mode; and determining the second PDCP data by excluding the first PDCP data in response to the information, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claim 5, Lin does not explicitly disclose to give a new SN to the second PDCP data.
		Zhang teaches to give a new SN to the second PDCP data (new data after handover has a sequence number determined according to the RAT where the UE is handed over such as RLC SN or PCLC SN. After handover from 5G to LTE, 5G eNB sets PDCP SN 0 to the PCLC PDUs encapsulated as PDCP SDUs for retransmission) (Fig. 10-12, Par 0060, Par 0078-0082, Par 0119-0121, Par 0123-0124).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to give a new SN to the second PDCP data, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claims 6, 13, Lin does not explicitly disclose that in case that the terminal performs a handover from the second communication device to the first communication device or the terminal is in dual connectivity with respect to the first communication device and the second communication device in a state where the first communication device and the second communication device each belong to different networks, a PDCP version of a first PDCP entity of the first communication device is changed from a PDCP version of the second PDCP entity.
		Zhang teaches that in case that the terminal performs a handover from the second communication device to the first communication device (handover from LTE to 5G eNB or 5G to LTE eNB) or the terminal is in dual connectivity with respect to the first communication device and the second communication device (UE is connected to both the LTE eNB and 5G eNB where LTE eNB is the primary node and 5G eNB is the secondary node) in a state where the first communication device and the second communication device each belong to different networks (LTE network and 5G network), a PDCP version of the a PDCP entity is changed from a PDCP version of the second PDCP entity (handover from 5G eNB to LTE eNB changes 5G PDCP version (i.e. PCLC, Fig. 7) to LTE PDCP version. Similarly, handover from LTE eNB to 5G eNB changes LTE PDCP version to 5G PDCP version/PCLC) (Fig. 5-7, Fig. 10-14, Par 0060-0061, Par 0065-0066, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0124, Par 0135-0139).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step that in case that the terminal performs a handover from the second communication device to the first communication device or the terminal is in dual connectivity with respect to the first communication device and the second communication device in a state where the first communication device and the second communication device each belong to different networks, a PDCP version of a first PDCP entity of the first communication device is changed from a PDCP version of the second PDCP entity, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claims 7 and 14, Lin does not explicitly disclose to receive, from the second communication device, data transmission state information; and determine the first PDCP data transmitted from the second PDCP entity to a RLC entity of the second communication device based on the data transmission state information.
		Zhang teaches to receive, from the second communication device, data transmission state information (SN status/data forwarding for retransmission); and determine the first PDCP data transmitted (LTE/5G data transmitted before handover (both successful and unsuccessful transmission)) from the second PDCP entity to a RLC entity of the second communication device based on the data transmission state information (data forwarded for retransmission indicates the data transmitted successfully and unsuccessfully before handover) ((Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to receive, from the second communication device, data transmission state information; and determine the first PDCP data transmitted from the second PDCP entity to a RLC entity of the second communication device based on the data transmission state information, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claim 11, Lin does not explicitly disclose to determine the second PDCP data by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode), determine the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second AM mode, and control to receive, from the second communication device, information indicating that a buffer of an RLC entity is in an empty state in case that the data transmission mode is a third AM mode, and determine the second PDCP data by excluding the first PDCP data in response to the information.
		Zhang teaches to determine the second PDCP data (retransmission of LTE data/5G data) by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data (first missing PCLC SDU indicates the successful reception of data before the first missing PCLC SDU) in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode) (RLC acknowledgement mode) (data that are received successfully are not retransmitted and data that are not received successfully are retransmitted. Therefore, retransmission excludes successfully transmitted data); and determine the second PDCP data (new LTE/5G data transmission after handover) by excluding the first PDCP data (all the data transmitted before handover) in case that the data transmission mode is a second AM mode (RLC acknowledgement mode acknowledging successful retransmission) (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover), to receive, from the second communication device, information indicating that a buffer of an RLC entity is in an empty state (after handover from 5G eNB to LTE eNB, 5G eNB sends the buffered data to the LTE eNB and this forwarding of data from 5G eNB to LTE eNB makes the 5G eNB buffer empty. Similarly, after LTE to 5G handover, LTE eNB makes LTE buffer empty by forwarding stored data to the 5G eNB) in case that the data transmission mode is a third AM mode (RLC acknowledgement mode); and determining the second PDCP data by excluding the first PDCP data in response to the information (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to determine the second PDCP data by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode), determine the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second AM mode, and control to receive, from the second communication device, information indicating that a buffer of an RLC entity is in an empty state in case that the data transmission mode is a third AM mode, and determine the second PDCP data by excluding the first PDCP data in response to the information, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
9.	Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Lee as applied to claims 1 and 10 above and further in view of Zhang et al (US 20200305225 A1, hereinafter referred to as Zhang) and Jiang et al (US 20210084129 A1, hereinafter referred to as Jiang).
		Re claims 4, 12, Lin does not explicitly disclose to determine the second PDCP data by excluding data for which a first timer expires from the first PDCP data in case that a data transmission mode of the first communication device is a first unacknowledged mode (UM mode); determine the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second UM mode; and determine the second PDCP data by excluding the first PDCP data in case that a second timer expires if the data transmission mode is a third UM mode.
		Zhang teaches that base station/eNB operates in unacknowledged (UM) mode and there is no retransmission of data in unacknowledged (UM) mode (Par 0073, Par 0085).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step that a base station/eNB operates in unacknowledged (UM) mode and there is no retransmission of data in unacknowledged (UM) mode, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Jiang teaches to delete PDCP SDU upon expiration of a discard timer in an RLC unacknowledged mode (Par 0002-0003). 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to delete PDCP SDU upon expiration of a discard timer in an RLC unacknowledged mode, as taught by Jiang for the purpose of processing data to reduce “cache space occupied by the PDCP SDU”, as taught by Jiang (Par 0064).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G data (Fig. 10-14). In unacknowledged mode, all the data transmitted after handover (second data) exclude data transmitted before handover (first data) because there is no data retransmission. Jiang further discloses to delete transmitted data after expiration of a discard timer in an RLC unacknowledged mode (Par 0002-0003). Therefore, Lin in view of Zhang and Jiang is capable of determining the second PDCP data (new data transmitted after handover, Reference Zhang, Fig. 10-12) by excluding data (data transmitted before handover) for which a first timer expires from the first PDCP data in case that a data transmission mode of the first communication device is a first unacknowledged mode (UM mode) (deleting data upon expiration of a timer in UM mode, reference Jiang, Par 0002-0003) and it would have been obvious to do so “to reduce cache space occupied by a PDCP SDU”, as taught by Jiang (Par 0004).
		Jiang further discloses to delete PDCP SDU in an unacknowledged mode (second UM mode) after satisfying a condition even when the discard timer does not expire (Fig. 1-2, Par 0060-0067).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to delete PDCP SDU in an unacknowledged mode after satisfying a condition even when the discard timer does not expire, as taught by Jiang for the purpose of processing data to reduce “cache space occupied by the PDCP SDU”, as taught by Jiang (Par 0064).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G data (Fig. 10-14). In unacknowledged mode, all the data transmitted after handover (second data) exclude data transmitted before handover (first data) because there is no data retransmission. Jiang discloses an unacknowledged mode (UM) to delete transmitted data before the expiration of the discard timer (second UM mode). Therefore, Lin in view of Zhang and Jiang is capable of determining the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second UM mode and it would have been obvious to do so “to reduce cache space occupied by a PDCP SDU”, as taught by Jiang (Par 0004).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G data (Fig. 10-14). In unacknowledged mode, all the data transmitted after handover (second data) exclude data transmitted before handover (first data) because there is no data retransmission. Jiang further discloses to delete transmitted data after expiration of a discard timer in an RLC unacknowledged mode (third UM mode) (Par 0002-0003). Therefore, Lin in view of Zhang and Jiang is capable of determining the second PDCP data (new data transmitted after handover, Reference Zhang, Fig. 10-12) by excluding the first PDCP data (data transmitted before handover) in case that a second timer expires if the data transmission mode is a third UM mode (deleting data upon expiration of a timer in UM mode, reference Jiang, Par 0002-0003) and it would have been obvious to do so “to reduce cache space occupied by a PDCP SDU”, as taught by Jiang (Par 0004).

Relevant Prior Art
		Shah et al (US 20190357137 A1) discloses that a UE establishes dual connectivity with a gNB and an LTE eNB. The UE transmits an ACK status report to the LTE eNB/master eNB and receives missing PDU from the LTE eNB (Fig. 11-12, Fig. 16-17, Fig. 19).




Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473